IN THE DISTRICT COURT OF APPEAL
                                          FIRST DISTRICT, STATE OF FLORIDA

GREGORY D. WILLIAMS,                      NOT FINAL UNTIL TIME EXPIRES TO
                                          FILE MOTION FOR REHEARING AND
      Appellant,                          DISPOSITION THEREOF IF FILED

v.                                        CASE NO. 1D15-3970

FEDERAL NATIONAL
MORTGAGE ASSOCIATION, et
al.,

      Appellees.

_____________________________/

Opinion filed September 20, 2016.

An appeal from the Circuit Court for Okaloosa County.
John T. Brown, Judge.

Gregory D. Williams, pro se, Appellant.

Roy A. Diaz and Adam A. Diaz of SHD Legal Group, P.A., Fort Lauderdale, for
Appellee Federal National Mortgage Association; Alexandra de Alejo of Gray
Robinson, Miami and David S. Hendrix of Gray Robinson, P.A., Tampa, for
Appellee Suntrust Bank.




PER CURIAM.

      AFFIRMED.

WOLF, WINOKUR, and M.K. THOMAS, JJ., CONCUR.